Title: To Thomas Jefferson from Thomas Newton, 18 February 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk. Feby. 18. 1802
          
          I have not the pleasure of knowing whether the Cyder sent you proved to your liking, what was delivered here from the same person proved good, & I hope yours did also—if not please inform me & more particular care shall be taken if you should want more of having it put up by some of my friends. & be assured whatever we have this way shall be on notice sent of the best that can be procured, as it gives me pleasure to supply you with any thing from this quarter. Peace makes us a little dull at present tho I hope in a little time we shall get over the difficulties attending it. Brittish vessels I have heard are taken up at low freights, but I expect the active Americans, will be a match for them, as soon as a regular system of Trade commences. be assured that I shall take great pleasure in giving my little aid to render all in my power to assist you with any thing you wish from this place, & I hope you will command me without reserve. with the greatest respect & best wishes for yr health & happiness I am yr obt
          
            T Newton
          
        